DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 4-5, and 8 are pending and presently examined. 

Election/Restrictions
Applicant’s election of Group I and the Species of SEQ ID NO: 5 in the reply filed on 3/25/2021 and in the voice mail left 3/31/2021 (see Interview Summary regarding species election) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Following an extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art, as applied below. Per MPEP § 803.02, 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious…..

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.

…The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. . . . 


	During search and examination of the elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time per MPEP § 803.02, as a courtesy to the Applicant the incidentally discovered art has been placed on record below to facilitate compact prosecution.
	Accordingly, claims 1, 4-5, and 8 are presently considered. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Claim 1 is understood to be representative of the pending claim scope, and is directed to products, namely GLP-1 analogue fusion proteins comprising at least three portions, namely GLP-1 analogue, a linker, and a human serum albumin protein.  Claim 1 is reproduced below.
1. (Currently amended) A GLP-1 analogue fusion proteincomprising:
a structure of the GLP-1 analogue fusion protein is GLP-1 analogue-linker peptide-human serum albumin;
an amino acid sequence of the linker peptide is any one of SEQ ID NO: 1 1 -16;
an amino acid sequence of the GLP-1 analogue is SEQ ID NO: 1 or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 1;
an amino acid sequence of the human serum albumin is SEQ ID NO: 2, or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 2;
an N-terminal of the linker peptide is connected with a C-terminal of the GLP-1 analogue through a peptide bond;
a C-terminal of the linker peptide is connected with an N-terminal of the human serum albumin through a peptide bond.
The applicable claim interpretation has been set forth below. 
	The preamble term “GLP-1 analogue fusion protein” is understood to be fully defined by the structurally complete invention set forth in the body of claim 1.
	The statements reciting
an N-terminal of the linker peptide is connected with a C-terminal of the GLP-1 analogue through a peptide bond;
a C-terminal of the linker peptide is connected with an N-terminal of the human serum albumin through a peptide bond.
are understood to mean and require that the GLP-1 analogue fusion protein have the basic orientation of N-[GLP-1 analogue]-[linker]-[human serum albumin]-C, where “N” and “C” stand for the amino- and carboxy-termini. 
The linker peptide may be any one of SEQ ID NOs: 11-16, wherein each sequence corresponds to the following sequences:
SEQ ID NO: 11:	GGGSSPPPGGGGSS; 
SEQ ID NO: 12:	GGGSSGGGSSPPPAGGGSSGGGSS; 
SEQ ID NO: 13:	GGGAPPPPPPPPPPSSGGG; 
SEQ ID NO: 14:	AGGGAAGGGSSGGGPPPPPGGGGS; 
SEQ ID NO: 15:	GGSSGAPPPPGGGGS; 
SEQ ID NO: 16:	GGGSSGAPPPSGGGGSGGGGSGGGGS.
The linker is not recited in conjugation with a minimal similarity percentage.  
	At claim 1, the phrase 
an amino acid sequence of the GLP-1 analogue is SEQ ID NO: 1 or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 1;
has been rejected under 35 USC 112(b) as indefinite. For purposes of applying prior art, this limitation has been reasonably interpreted as requiring that the GLP-1 analogue comprises a sequence having at least 85% sequence similarity with instant SEQ ID NO: 1.
	At claim 1, the phrase 
an amino acid sequence of the human serum albumin is SEQ ID NO: 2, or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 2;

has been rejected under 35 USC 112(b) as indefinite. For purposes of applying prior art, this limitation has been reasonably interpreted as requiring that the human serum albumin comprises a sequence having at least 85% sequence similarity with instant SEQ ID NO: 2.
	“% similarity” is understood to refer to percent sequence similarity as is understood in the art.  The term is not defined on record and no similarity matrix or method of determining sequence similarity has been provided or identified on record.  Accordingly, “similarity” is reasonably and broadly interpreted and determined by an arbitrarily selected chemicophysical property (see, e.g., Livingstone et al., CABIOS, vol. 9(6):745-756 (1993); hereafter “CABIOS”; at Fig. 1(a)-(b) on 747, evidencing a basis for determining that “glycine” is similar to at least A, S, Y, F, W, K, H, L, I, V, and M).
	Regarding instant claim 5 and the preamble statement “for treating diabetes and diabetes-related diseases”, this statement is understood to be a recitation of an intended or expected result.  It is reasonably understood to limit the claimed product to non-toxic embodiments capable of pharmaceutical use in living creatures, but it does not limit the claim scope to unclaimed methods of treating diabetes or diabetes-related diseases.



Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/909,143, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In addition, the prior-filed application, PCT/CN2014/082798, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Per MPEP 1893.01(a), 
Specifically, amendments are not permitted to introduce "new matter" into the application . . . . Where it is determined that such amendments introduce new matter into the application, then the examiner should proceed as in the case of regular U.S. national applications filed under 35 U.S.C. 111(a) by requiring removal of the new matter and making any necessary rejections to the claims. See MPEP §§ 608.04 and 2163.06.

	Instant claim 1 was amended 3/25/2021 to recite new limitations referring to percent similarities, and such scope and disclosure does not appear in any priority document of record.
Lack of Express Support
Instant claims 1, 4-5, and 8 do not literally appear in any priority document of record.  Specifically, the limitations and phrases reciting the following do not appear in any priority document:
an amino acid sequence of the GLP-1 analogue is SEQ ID NO: 1 or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 1;
an amino acid sequence of the human serum albumin is SEQ ID NO: 2, or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 2;
More specifically, the priority documents fail to recite or literally disclose any limitations regarding percent sequence similarities. 
	Accordingly, Application No. 14/909,143 and PCT/CN2014/082798 each fail to provide literal support for the pending claim scope as an integrated whole[1].
Lack of Implicit or Inherent Support
Per MPEP § 2163.05, the failure to be entitled to an earlier priority date or filing date, may arise when the claims use claim language which is not synonymous or equivalent in scope with the terminology used in a priority document.
percent homology, which is not identical or equivalent to references pertaining to percent similarity or percent identity.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Here, phrases regarding and referencing percent homology, percentage homology, etc. in the priority documents fail to redefine the term “homology” to mean either “sequence identity” or “sequence similarity”, which are distinct and non-synonymous concepts.  The art-accepted meaning is that “homology” is distinct from “sequence similarity” or “sequence identity”, and that references to “% homology” are not even scientifically meaningful as explained below.   
The prior art teaches that references to percent homology do not have a set meaning.  For example, the prior art of Koonin et al. (Chapter 2 Evolutionary Concept in Genetics and Genomics, Sequence - Evolution - Function: Computational Approaches in Comparative Genomics. Boston: Kluwer Academic; 2003; NCBI Bookshelf; attached as pdf, 25 pages; hereafter “Koonin”) notes that “homology” implies a common evolutionary origin (see, e.g., Koonin at § 2.1.1 at page 1), and further states that
A conclusion that two (or more) genes or proteins are homologous is a conjecture, not an experimental fact. We would be able to know for a fact that genes are homologous only if we could directly explore their common ancestor and all intermediate forms . . . .
. . . .
does this imply homology or not? The only reasonable answer is: it depends. . . .
. . . .
…an alignment of non-homologous sequences is inherently meaningless and potentially misleading. Even if such an alignment attains a relatively high percentage of identity or similarity, no conclusions at all can be inferred from the (spurious, in this case) correspondence between aligned residues. This is why phrases like “significant homology” or “percent homology” are so ludicrous. Homology is a qualitative notion of common ancestry. As long as homology is established, 10% identical residues between two protein sequences could be highly meaningful and amenable to functional interpretation. In contrast, even 30% identity between two sequences that are not homologous in reality could be totally misleading.
(see, e.g., Koonin at § 2.1.1 at pages 1-3, emphasis added).
Notably, Koonin opines that 
“the term ‘homology’ is used basically as a glorified substitute for ‘sequence (or structural) similarity’” 
(see, e.g., Koonin at § 2.1.1 at pages 1 at 3rd full ¶; emphasis added).  
However, although Webber et al. (Genes and homology, Current Biology, vol. 14(9):R:332-R333 (May 4, 2004); hereafter “Webber”) agrees with Koonin that sequence similarity is “[d]efinitely not” the same as sequence homology (see, e.g., Webber at R332 at col II-III at bridging ¶), Webber opines that 
Research papers sometimes wrongly quote values of ‘percent homology’. In these cases ‘percent identity’ is meant, as two genes either have a common ancestor or they do not.
(see, e.g., Webber at R332 at col II-III at bridging ¶, emphasis added).
Therefore, although Koonin and Webber both agree that “sequence homology” is not the same as sequence identity or sequence similarity, both documents may different presumptions about the presumed meaning implied by researchers (i.e., whether or not the term should imply “sequence similarity” or “sequence identity”) (see, e.g., Koonin at § 2.1.1 at pages 1 at 3rd full ¶; see also Webber at R332 at col II-III at bridging ¶).  This difference in preferred interpretation between Rost (see, e.g., Rost, Twilight zone of protein sequence alignments, Protein Engineering, vol. 12(2):85-94 (1999)).  Rost identifies that proteins can be 100% homologous while sharing less than 10% sequence identity (see, e.g., Rost at 85 at col I-II at bridging ¶; see also id. at abs).  Rost specifically identifies that the terms “sequence identity”, “sequence similarity”, and “sequence homology” are not synonymous and have distinct, art-recognized definitions (see, e.g., Rost at 85 at col II at 1st full ¶, defining sequence identity; Rost at 86 at col II at § “Definition of sequence identity and sequence similarity”; Rost at 85 at abs, col I at § Introduction, identifying homology is not equivalent to identity).  Therefore, it is clear in the art that supporting disclosures in the instant priority documents referencing percent homology or homology percentages do not provide implicit, inherent, or literal support for the newly amended limitations at instant claim 1, which recite and refer to percent sequence similarity (see instant claim 1).  
Accordingly, the closest supporting disclosure in the priority documents fail to provide inherent, literal, or implicit written description support commensurate in scope with the requirements of 35 USC 112(a) for the unrelated, non-synonymous, and non-equivalent ranges referring to sequence similarity as presently claimed. 
Conclusion
Accordingly, priority to Application No. 14/909,143 and PCT/CN2014/082798 is denied for claim 1 and all claims depending from claim 1, which have been accorded a priority date of 10/08/2019, which corresponds to the filing date of Application No. 16/596,430.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that following phrases that render the pending claim scope indefinite:
an amino acid sequence of the GLP-1 analogue is SEQ ID NO: 1 or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 1;
an amino acid sequence of the human serum albumin is SEQ ID NO: 2, or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 2;
A broad range or limitation claim together with a narrower range or limitation that falls within the broader range or limitation (in the same claim) raises substantial and material concerns regarding the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broader limitations “at least . . . 85% [similarity]”, but also claim 1 also recites the narrower scope of “more preferably 99% similarity”. The use of the such limitations combined with subjective/exemplary language (i.e., “preferably”, “more preferably”) renders the metes and bounds of the claim scope ambiguous. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
	Claim 1 utilizes relative terminology which renders the claim indefinite.  Specifically, the terms "preferably" and “more preferably” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, claim 1 is indefinite.
	Claim 1 references “% similarity”, but no matrix or definition for determining sequence similarity is actually provided on record.  This is problematic because whether or not a particular amino acid is deemed “similar” to another is dependent upon the underlying property being considered and relied upon for concluding that two amino acids are or are not “similar”.  For example, the prior art teaches that “glycine” is a conservative substitution for tryptophan with respect to hydrophobicity, but not for size or polarity (see, e.g., Livingstone et al., CABIOS, vol. 9(6):745-756 (1993); hereafter “CABIOS”; at Fig. 1(a)-(b) on 747; see also id. at 750 at Fig. 3, showing various subset groupings depending upon the determination of “similarity”).  Notably, there exists multiple properties upon which to determine “similarity” as shown below, and it is prima facie unclear what property or properties Applicant is relying upon to determined “similarity”:

    PNG
    media_image1.png
    755
    829
    media_image1.png
    Greyscale

As an additional example, if size is being considered, then glycine and cysteine may all be deemed “similar” (see, e.g., CABIOS at Fig. 1(a)-(b) on 747), but if polarity is considered, then cysteine and glycine are not considered similar (see id.).  Accordingly, a determination of “similarity” requires clear identification regarding what the determination of “similarity” is physically or chemically based upon.  In the absence of clarification or definitions, the metes and bounds of the pending “% similarity” ranges cannot be unambiguously determined.  Accordingly, the reference to “sequence similarity” in the absence of clarification regarding what parameter or matrix should be utilized to make such a determination, has rendered the metes and bounds of the claim scope ambiguous.  For purposes of applying prior art, any amino acid grouped with another with respect to any property recognized in the prior art is reasonably deemed “similar”.
	Claims 4-5 and 8 depend directly or indirectly from an indefinite base claim, and are therefore rejected as indefinite as well.


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Independent claim 1 is representative of the pending claim scope, and was amended in the Reply filed 3/25/20201 in response to the Restriction Requirement mailed 1/28/2021.  Accordingly, the pending claims do not correspond to the originally filed claim scope, and the 
Lack of Express Support
Instant claims 1, 4-5, and 8 do not literally appear in the originally filed disclosure.  Specifically, the limitations and phrases reciting the following do not appear in the originally filed disclosure:
an amino acid sequence of the GLP-1 analogue is SEQ ID NO: 1 or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 1;
an amino acid sequence of the human serum albumin is SEQ ID NO: 2, or at least maintains 85%, or preferably 90%, or more preferably 95% or more preferably 99% similarity with SEQ ID NO: 2;
More specifically, the originally filed disclosure fails to recite or literally disclose any limitations regarding percent sequence similarities. 
	Accordingly, the originally filed disclosure fails to provide literal support for the pending claim scope as an integrated whole[1].
Lack of Implicit or Inherent Support
Per MPEP § 2163.05, the failure to be entitled to an earlier priority date or filing date, may arise when the claims use claim language which is not synonymous or equivalent in scope with the terminology used in the originally filed disclosure.
Upon review, zero implicit or inherent disclosures either synonymous or equivalent in scope with the pending claims scope has been found in the originally filed disclosure.  The closest supporting disclosure pertains to references regarding percent homology, which is not identical or equivalent to references pertaining to percent similarity or percent identity.  Where Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Here, phrases regarding and referencing percent homology, percentage homology, etc. in the originally filed disclosure fail to redefine the term “homology” to mean either “sequence identity” or “sequence similarity”, which are distinct and non-synonymous concepts.  The art-accepted meaning is that “homology” is distinct from “sequence similarity” or “sequence identity”, and that references to “% homology” are not even scientifically meaningful as explained below.   
The prior art teaches that references to percent homology do not have a set meaning.  For example, the prior art of Koonin et al. (Chapter 2 Evolutionary Concept in Genetics and Genomics, Sequence - Evolution - Function: Computational Approaches in Comparative Genomics. Boston: Kluwer Academic; 2003; NCBI Bookshelf; attached as pdf, 25 pages; hereafter “Koonin”) notes that “homology” implies a common evolutionary origin (see, e.g., Koonin at § 2.1.1 at page 1), and further states that
A conclusion that two (or more) genes or proteins are homologous is a conjecture, not an experimental fact. We would be able to know for a fact that genes are homologous only if we could directly explore their common ancestor and all intermediate forms . . . .
. . . .
Even when one comes up with a figure—say, two protein sequences have 10% identical residues and additional 8% similar amino acid residues (a total of 18% similarity)—does this imply homology or not? The only reasonable answer is: it depends. . . .
. . . .
…an alignment of non-homologous sequences is inherently meaningless and potentially misleading. Even if such an alignment attains a relatively high percentage of identity or similarity, no conclusions at all can be inferred from the (spurious, in this case) correspondence between aligned residues. This is why phrases like “significant homology” or “percent homology” are so ludicrous. Homology is a qualitative notion of common ancestry. As long as homology is established, 10% identical residues between two protein sequences could be highly meaningful and amenable to functional interpretation. In contrast, even 30% identity between two sequences that are not homologous in reality could be totally misleading.
(see, e.g., Koonin at § 2.1.1 at pages 1-3, emphasis added).
Notably, Koonin opines that 
“the term ‘homology’ is used basically as a glorified substitute for ‘sequence (or structural) similarity’” 
(see, e.g., Koonin at § 2.1.1 at pages 1 at 3rd full ¶; emphasis added).  
However, although Webber et al. (Genes and homology, Current Biology, vol. 14(9):R:332-R333 (May 4, 2004); hereafter “Webber”) agrees with Koonin that sequence similarity is “[d]efinitely not” the same as sequence homology (see, e.g., Webber at R332 at col II-III at bridging ¶), Webber opines that 
Research papers sometimes wrongly quote values of ‘percent homology’. In these cases ‘percent identity’ is meant, as two genes either have a common ancestor or they do not.
(see, e.g., Webber at R332 at col II-III at bridging ¶, emphasis added).
Therefore, although Koonin and Webber both agree that “sequence homology” is not the same as sequence identity or sequence similarity, both documents may different presumptions about the presumed meaning implied by researchers (i.e., whether or not the term should imply “sequence similarity” or “sequence identity”) (see, e.g., Koonin at § 2.1.1 at pages 1 at 3rd full ¶; see also Webber at R332 at col II-III at bridging ¶).  This difference in preferred interpretation between Koonin and Webber is informative of the overall confusing nature of references to “% homology” or “% homologous” because “sequence similarity” and “sequence identity” are not equivalent or synonymous terms as explained by the prior art of Rost (see, e.g., Rost, Twilight zone of protein sequence alignments, Protein Engineering, vol. 12(2):85-94 (1999)).  Rost identifies that proteins can be 100% homologous while sharing less than 10% sequence identity see, e.g., Rost at 85 at col I-II at bridging ¶; see also id. at abs).  Rost specifically identifies that the terms “sequence identity”, “sequence similarity”, and “sequence homology” are not synonymous and have distinct, art-recognized definitions (see, e.g., Rost at 85 at col II at 1st full ¶, defining sequence identity; Rost at 86 at col II at § “Definition of sequence identity and sequence similarity”; Rost at 85 at abs, col I at § Introduction, identifying homology is not equivalent to identity).  Therefore, it is clear in view of the prior art that supporting disclosures in the originally filed disclosure referencing percent homology or homology percentages does not provide implicit, inherent, or literal support for the newly amended limitations at instant claim 1, which recite and refer to percent sequence similarity (see instant claim 1), because sequence similarity is a separate and distinct concept relative to homology.  
Accordingly, the closest supporting disclosure in the priority documents fail to provide inherent, literal, or implicit written description support commensurate in scope with the requirements of 35 USC 112(a) for the unrelated, non-synonymous, and non-equivalent ranges referring to sequence similarity as presently claimed. 
Conclusion
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)) since all newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Accordingly, claims 1, 4-5, and 8 are rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by EP3029072A1 (June 8, 2016).
	Claim interpretation: The applicable claim interpretation has been set forth on record above in a separate section and is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted above, priority to Application No. 14/909,143 and PCT/CN2014/082798 has been denied for all claims, and the claims have been accorded a priority date of 10/08/2019, which corresponds to the filing date of Application No. 16/596,430.
Regarding claims 1, 4-5, and 8, EP’072 teaches and discloses the elected species of SEQ ID NO: 5 and the non-elected species of SEQ ID NOs: 3-4 (compare EP’072 at SEQ ID NOs: 3-5 at ¶[0016] with instant SEQ ID NO: 3-5, showing 100% sequence identity, respectively).  Accordingly, SEQ ID NO: 3-5 are not novel products in view of the prior art.  Regarding claims 5 and 8, EP’072 explicitly informs artisans that the disclosed fusion sequences could be “used for treating diabetes, obesity, irritable bowel syndrome and other diseases…” (see, e.g., EP’072 at abs at (57)), identifies that such compounds could be utilized in pharmaceutical compositions in combination with pharmaceutically acceptable carriers or excipients (see, e.g., EP’072 at ¶¶[0027]-[0028], [0030]), and explicitly reduces to practice in vivo, single-dose injections (see, e.g., EP’072 at ¶¶[0080]-[0083]).  Accordingly, an artisan would at once envisage the use of such fusion constructs (see, e.g., EP’072 at ¶[0016], SEQ ID NOs: 3-5), in pharmaceutical compositions with acceptable carriers and excipients suitable for administration to living subjects (see, e.g., EP’072 at ¶¶[0027]-[0028], [0030], [0080]-[0083]).
	Accordingly, claims 1, 4-5, and 8 are anticipated in view of the prior art of EP’072.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,271,149 B2 (Glaesner et al.; Sep. 18, 2007).
	Claim interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional claim interpretations have been set forth below. 
Regarding instant claims 1, 4-5, and 8, US’149 teaches and discloses SEQ ID NO: 15, identified as GLy8-Glu22-GLP-1-CEx-Linker serum albumin (see, e.g., US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44), which is a GLP-1 analogue fusion protein, which comprises a GLP-1 analogue, a linker sequence, and albumin (id).  The GLP-1 analogue sequence of SEQ ID NO: 15 of US’149 is located at positions 1-28 of SEQ ID NO: 15 and shares 100% sequence identity with instant SEQ ID NO: 1.  Regarding the albumin sequence, SEQ ID NO: 15 comprises human serum albumin, which shares 100% sequence identity with instant SEQ ID NO: 2, which is human serum albumin (compare instant SEQ ID NO: 2 with SEQ ID NO: 15 of US’149, showing 100% sequence identity).  Regarding claims 5 and 8, and the use of pharmaceutical formulations, US’149 explicitly teaches at Example 6, that SEQ ID NO: 15 (i.e., Gly8-Glu22-GLP-1-CEx-Linker serum albumin) was tested in vitro for its ability to activate the GLP-1 receptor (see, e.g., US’149 at col. 44 at lines 15-65).  Accordingly, one of ordinary skill in the art would at once envisage the combination of SEQ ID NO:15 with a pharmaceutically acceptable carrier, such as buffered water, suitable for use in vitro assays of receptor activation.  The preamble statement of “for treating diabetes . . . diseases” is a recitation of an intended use, that does not further structurally limit the claimed composition, and is understood to be fully see, e.g., MPEP § 2111.02, §2111.04).  In sum, the prior art explicitly teaches and discloses GLP-1 analogue fusion proteins suitable for use in treating diabetes in patients (see US’149 at abs, claims 1, 12-13) and explicitly discloses that such compounds may be formulated with pharmaceutically acceptable buffers and excipients (see, e.g., US’149 at col. 32 at lines 15-21).
	US’149 differs from amended claims 1, 4-5, and 8 as follows:  The GLP-1 analogue fusion protein of SEQ ID NO: 15 of US’149 is not identical to the GLP-1 analogue fusion protein of instant SEQ ID NO: 5, because it does not comprise the exact linker peptide of instant SEQ ID NO: 16 (i.e., GGGSSGAPPPSGGGGSGGGGSGGGGS).
	However, US’149 teaches and discloses SEQ ID NO: 15 (see, e.g., US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44).  As shown in the alignment provided below, SEQ ID NO: 15 of US’149 shares over 99.5% sequence identity with the elected species of SEQ ID NO: 5 (see also US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44; see also id. at col 44 at lines 55-62, SEQ ID NO: 15)1.  

    PNG
    media_image2.png
    861
    688
    media_image2.png
    Greyscale

Per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”.  Here, the prior art sequence of SEQ ID NO: 15 shares over 99.5% sequence identity (638/640 matches) with the originally elected species of instant SEQ ID NO: 5, and therefore these sequences share a nearly compare US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44 with instant claim 1 and SEQ ID NO: 5, showing identical domain arrangements).  In addition to structural similarity, the prior art reasonably informs an artisan that SEQ ID NO: 15 can also be utilized to treat “diabetes mellitus as well as a variety of other conditions” (see US’149 at abs, claims 1, 12-13), and therefore the prior art structure has the exact same or highly similar utility as the instantly claimed sequences (compare id. with Spec. at 1 at lines 5-7 and 19-27, 3 at lines 17-20, original claims 11-13, establishing that both the claimed composition and the prior art composition are GLP-1 analogue fusion constructs that extend in vivo half-life and are used to treat diabetes).  Accordingly, the prior art teaches a structure having an almost identical structure as the originally elected species, and identifies that this prior art structure has the same or similar utility as the originally elected species (see, e.g., MPEP § 2144.09(I)).
In addition to the almost identical structural similarity shared between the elected species of instant SEQ ID NO: 5 and the prior art sequence of SEQ ID NO: 15 (discussed above), it is additionally noted that the small differences between these two structures arise at only two amino acid positions (i.e., 99.5% identity over 640 residues of SEQ ID NO: 15, or 638/640 residues), which were taught and acknowledged in the prior art to be points of known variation that would still predictably lead to functional and suitable GLP-1 analogue fusion proteins for use in treating diabetes and other conditions.  For example, SEQ ID NO: 15 comprises a GLP-1(7-37) analogue rather than a GLP-1(7-35) analogue (compare instant SEQ ID NO: 5 with US’149 at SEQ ID NO: 15), but the prior art explicitly teaches that GLP-1(7-35) analogues may be utilized in the invention (see, e.g., US’149 at col 5 at lines 65-67, col 6 at lines 2-5, col 11 at lines 56-62).  see, e.g., US’149 at col 26 at lines 26-44).  Accordingly, in view of the prior art’s guidance, an artisan would readily appreciate that other linkers could be utilized of various lengths and compositions, with a reasonable expectation of successfully yielding a GLP-1 analogue fusion protein having the expected utility.  Specifically, an artisan would appreciate that the linker portions before and after the Proline region could be extended using additional glycines or truncated by removing glycines.  Accordingly, not only do the claimed and prior art compounds have very close structural similarities and the same utility (see MPEP § 2144.09(I)), but the small variations between the elected species and the prior art are explicitly recognized as positions of predictable variability by the prior art, which would be predicted to yield the art-recognized and expected results (i.e., a GLP-fusion protein conjugated to Human Serum albumin via a linker, useable to treat diabetes).
Therefore, the claimed invention is obvious in view of the prior art because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see, e.g., MPEP § 2144.09(I)) and here the claimed invention shares over 99.5% sequence identity with a prior art compound, which was also art-recognized as a GLP-1 analogue fused to human serum albumin via a linker and was disclosed as having the same or similar utility (i.e., the treatment of diabetes and other conditions).  Furthermore, the 0.5% difference between the prior art and the elected species is fairly discussed and identified by 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed to be fully enabled (see, e.g., MPEP § 2121(I)), such constructs were previously made successfully in the prior art - including constructs sharing over 99.5% sequence identity with the elected species, and the prior art identifies that GLP-1(7-35) analogues may be utilized and that the linker composition and length may be varied with a reasonable expectation of successfully obtaining a functional fusion protein useable to treat diabetes and other diseases as taught by the prior art.  Furthermore, it is well-within in the skill in the art to combine prior art elements according to known methods, to arrive at known and predicted results.
	Accordingly, claims 1, 4-5, and 8 are obvious in view of the prior art.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20110097751 A1 (Apr. 28, 2011) teaches and discloses the GLP-1 analogue of “HGEGTFTSDVSSYLEEQAAKEFIAWLVKG” for use in fusion proteins (see, e.g., US’751 at SEQ ID NO: 43, ¶[0037], wherein the fusion comprises this GLP-1 analogue).
US 8501693 B2 (Aug. 6, 2013; filed Aug. 4, 2006; cited in previous action) teaches and discloses SEQ ID NO: 7, which shares over 99.5% sequence identity with instant SEQ ID NO: 5.
Huang et al. (Journal of Peptide Science, vol. 14:588-595 (November 12, 2007); hereafter “Huang”; cited in Written Opinion of ISA; cited in IDS filed 4/5/2016 as cite no. 1 in parent Application 14/909,143) teaches and discloses a recombinant exendin-4 human serum albumin fusion protein expressed in Pichia pastoris and predicted to be useful in treatments "for type 2 diabetes" (see, e.g., Huang at abs), wherein the exendin-4 and albumin portions were linked by a GGGGS or (GGGGS)2 linker (see, e.g., Huang at abs, 589 at col I at § “Construction”, 589 at col I-II at § “Expression”, Fig. 1 on 590, Table 2 on 591, 594 at col I at 2nd to 3rd full ¶¶).  Accordingly, the general concept of a tripartite fusion protein comprising [GLP-1]-[linker]-[albumin] was well-known in the prior art and is not a novel concept.
Chen et al, Fusion protein linkers: Property, design and functionality, Advanced Drug Delivery Reviews, vol. 65:1357-1369 (September 29, 2012); hereafter "Chen") discloses that the advantages of rigid, flexible, cleavable linkers were well-known in the art (see, e.g., Chen at abs, Fig. 1 at 1358, Table 2 on 1360).  Specifically, Chen identifies that the use of Proline-containing linkers was well-known in the art and desirably reduced inter-domain interference in fusion constructs (see, e.g., Chen at 1359 at col II at 1st full ¶, noting that natural, rigid, non-helical linkers “tended to be rich in Pro, which could increase the stiffness of the linker”, and therefore "linkers with Pro-rich sequence[s] could exhibit relatively rigid structures and serve to reduce inter-domain interference”).  Chen identifies that rigid linkers were utilized in the prior art to predictably increase stability/folding of fusion proteins, increase expression of fusion proteins, improve biological activity of fusion proteins, and alter the pharmacokinetics of fusion proteins (see, e.g., Chen at Table 3 at 1360). Specifically, Chen identifies that rigid linkers may offer predictable advantages relative to flexible linkers, because flexible linkers may lead to an "inefficient separation of the protein domains or insufficient reduction of their interference with 
Schuler et al., Polyproline and the “spectroscopic ruler” revisited with single-molecule fluorescence, PNAS, vol. 102(8):2754-2759 (Feb. 22, 2005); hereafter “Schuler”) teaches that specific rigid, proline linkers were known in the prior art, including 6-mer Proline sequences (see, e.g., Schuler at Fig. 1 on 2756).  Accordingly, in view of the prior art, proline-containing linkers, including PPPPPP, were well-known and an artisan would understand how to use such linkers to join macromolecules, and would expect that such linkers would yield the predicted benefits identified by Chen and attributed to rigid linkers.  





Conclusion
	Accordingly, all claims are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        [1][1] See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        1 Accordingly, SEQ ID NO: 15 of US’149 is the closest prior art of record that is not identical to SEQ ID NO: 15.